Name: Council Decision (CFSP) 2018/2055 of 21 December 2018 amending Decision (CFSP) 2015/778 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA)
 Type: Decision
 Subject Matter: natural environment;  cooperation policy;  Africa;  migration;  regions and regional policy;  criminal law;  defence;  European construction
 Date Published: 2018-12-21

 21.12.2018 EN Official Journal of the European Union LI 327/9 COUNCIL DECISION (CFSP) 2018/2055 of 21 December 2018 amending Decision (CFSP) 2015/778 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 May 2015 the Council adopted Decision (CFSP) 2015/778 (1) on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA). (2) On 25 July 2017 the Council adopted Decision (CFSP) 2017/1385 (2), extending Decision (CFSP) 2015/778 until 31 December 2018. (3) On 14 December 2018, while expressing its readiness to continue working on a solution for EUNAVFOR MED operation SOPHIA, in the framework of a broader solution on the follow-up to the June 2018 conclusions of the European Council, the Political and Security Committee agreed to extend the mandate of EUNAVFOR MED operation SOPHIA until 31 March 2019. (4) Decision (CFSP) 2015/778 should be amended accordingly. (5) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision, is neither bound by it nor subject to its application, and does not participate in the financing of this operation, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2015/778 is amended as follows: (1) in Article 11, the following paragraph is added: 5. For the period from 1 January 2019 to 31 March 2019, the reference amount for the common costs of EUNAVFOR MED operation Sophia shall be EUR 1 100 000. The percentage of the reference amount referred to in Article 25(1) of Decision (CFSP) 2015/528 shall be 30 % for commitments and 30 % for payments.; (2) in Article 13, the second paragraph is replaced by the following: EUNAVFOR MED operation SOPHIA shall end on 31 March 2019.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 21 December 2018. For the Council The President J. BOGNER-STRAUSS (1) Council Decision (CFSP) 2015/778 of 18 May 2015 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) (OJ L 122, 19.5.2015, p. 31). (2) Council Decision (CFSP) 2017/1385 of 25 July 2017 amending Decision (CFSP) 2015/778 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) (OJ L 194, 26.7.2017, p. 61).